Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 1 of 11



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                    *             CASE NO. 19-12205

   ACADIAN CYPRESS & HARDWOODS, INC.                         *             CHAPTER 11

            DEBTOR                                           *             SECTION “B”

      DEBTOR’S MOTION FOR INTERIM AND FINAL ORDERS (1) AUTHORIZING
     AND APPROVING DEBTOR’S POST-PETITION FINANCING AND USE OF CASH
       COLLATERAL; (2) GRANTING SECURITY INTERESTS AND PROVIDING
     SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; AND (3) MODIFYING
       AUTOMATIC STAY PURSUANT TO 11 U.S.C. §§ 105, 362, 363 AND 364 AND
          FEDERAL RULES OF BANKRUPTCY PROCEDURE 2002 AND 4001

            NOW INTO COURT, comes Acadian Cypress & Hardwoods, Inc. (“Debtor”), through

   its undersigned counsel, and files this Motion for Interim and Final Orders (1) Authorizing and

   Approving Debtor’s Post-Petition Financing and Use of Cash Collateral; (2) Granting Security

   Interests and Providing Superpriority Administrative Expense Status; and (3) Modifying

   Automatic Stay Pursuant to 11 U.S.C. §§ 105, 362, 363 and 364 and Federal Rules of

   Bankruptcy Procedure 2002 and 4001.

                                                SUMMARY

                                                        1.

            In this Motion, the Debtor requests authority to enter into debtor in possession financing (the

   “DIP Loan”) for purposes of obtaining additional inventory and meeting ongoing operating

   expenses. The proposed debtor-in-possession financing lender is Amped Investments, LLC, a

   Texas limited liability company (“Lender”). A member of the Lender is an Insider of the Debtor.

   The proposed basic terms for such financing are set forth in the chart outlined herein. See, ¶ 11.




   {00368930-8}

                                                    1
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 2 of 11



                                           LEGAL STANDARD

                                                          2.

            Post-petition debtor-in-possession financing is governed by Section 364 of the Bankruptcy

   Code. Courts may approve post-petition financing on a secured, super-priority administrative basis

   under Section 364(c) of the Bankruptcy Code, and commonly do so when the financing is necessary

   for the reorganization of the debtor.

                                                          3.

            In addition to Section 364, to the extent necessary, this Motion is made under Sections 105,

   362, and 363 of the Bankruptcy Code and under Bankruptcy Rules 2002 and 4001.

                                      FACTUAL BACKGROUND

                                                          4.

             The Debtor operates a mill and lumber business in Louisiana and Texas. The Debtor’s

   inventory and accounts receivables are subject to a security interest in favor of Home Bank. The

   Debtor does not have access to unencumbered cash and needs liquidity to acquire additional

   inventory, create additional accounts receivable and pay operating expenses such as obligations to

   employees, post-petition vendors and utilities. The Debtor’s estate will suffer immediate and

   irreparable harm if the Debtor does not obtain immediate access to the proposed debtor-in-

   possession financing and use of cash collateral.

                                                          5.

            The Debtor sells to its customers processed wood products, high end millwork and other

   goods. The Debtor uses its inventory to turn into finished goods for sale to customers. Due to the

   work performed by the Debtor and its employees, the inventory is turned into a receivable of one

   hundred forty percent (140%) of the cost of the inventory. If the existing inventory were liquidated,


   {00368930-8}

                                                      2
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 3 of 11



   it would bring at sale less than forty percent (40%) of cost and only a percentage of the outstanding

   receivables would be collected.

                                                      6.

            Home Bank asserts a lien on the Debtor's equipment and some or all of the Debtor's

   inventory pursuant to a recorded UCC.

                                                      7.

            Lender is willing to make the DIP Loan to the Debtor in the amount of $750,000.00, of

   which $250,000.00 is needed immediately to purchase inventory and meet operating costs. The

   terms are six and a half percent (6.5%) interest during the pendency of the chapter 11 case with the

   DIP Loan due on the Effective Date of a Plan of Reorganization. If the Lender acquires the equity

   interests in the Debtor pursuant to a confirmed Plan, the Lender will only require the lesser of

   $325,000.00 or forty percent (40%) of the DIP Loan outstanding on the Effective Date to be paid on

   the Effective Date of a Plan, which amount will be applied first toward retiring that portion of the

   DIP Loan funded through contributions to the DIP Lender by certain of its non-insider members,

   and will provide a post-confirmation revolver for a one (1) year term post confirmation. The lien

   requested by the Lender is a first lien on inventory, cash and receivables and a superpriority lien

   under the Bankruptcy Code. The equipment and real estate on which Home Bank has a lien will not

   serve as security for the DIP Loan. Home Bank will, as a condition of the DIP Loan, subordinate

   their liens on the Debtor's cash, accounts receivable and inventory in exchange for the Debtor’s

   agreeing to maintain a value at cost of inventory, cash and accounts receivable equal to $400,000.00

   plus the amount of the DIP Loan advanced.




   {00368930-8}

                                                  3
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 4 of 11



                                                       8.

            As of the filing date most of the inventory on which Home Bank possessed a lien had been

   in the Debtor’s inventory for a period in excess of 90 days and the turn time on such inventory was

   in excess of 240 days. The Debtor has $554,552 of inventory at cost and $482,588.00 of it is over

   90 days. If sold today, the remaining inventory would bring less than $200,000.00. The receivable

   ageing as of the filing is the following:

            Louisiana

                    Less than 30 days      123,794.00 (70% collectable)
                    31-90 days             134,389.00 (40% collectable)
                    Over 90 days           182,281.00 (20% collectable)

            Texas

                    Less than 30 days      21,892.00 (70% collectable)
                    31-90 days             17,530.00 (40% collectable)
                    Over 90 days            3,371.00 (20% collectable)

                        NEED FOR DEBTOR-IN-POSSESSION FINANCING

                                                       9.

            Pursuant to Section 364(c) of the Bankruptcy Code, the Debtor requests that the Court

   authorize the secured, administrative superpriority DIP Loan. The Debtor has determined that it is

   unable to obtain credit in another manner, or on any terms superior to those in the DIP Loan. The

   Debtor submits that entering into the DIP Loan is necessary to fund its post-petition operating

   expenses and allow the Debtor to successfully reorganize.

                                                    10.

            The proceeds of the DIP Loan would be used, in part, to preserve the value of estate assets

   and limit claims against the estate.




   {00368930-8}

                                                   4
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 5 of 11



                                  TERMS OF PROPOSED DIP LOAN

                                                     11.

            Material terms of the proposed financing are outlined in the chart below:

   DIP Collateral:     Inventory, cash and accounts receivable of the Debtor.

   Amount of DIP       Debtor-in-possession loan (“DIP Loan”) in the total maximum amount
   Loan and Use        of $750,000.00, for purchase of inventory, payment of operating
   of Proceeds:        expenses and other costs.

   DIP                 DIP obligations (the “DIP Obligations”) to be repaid under the DIP
   Obligations:        Loan include: all unpaid principal and interest on the DIP Loan, and
                       fees as described below.

   DIP Loan            Interest rate of six and a half percent (6.5%) per annum, with the rate
   Interest and        on matured, unpaid amounts being the maximum rate of interest
   Fees:               permitted by law (when taken together with any other charges or fees
                       which constitute interest).

                       Borrower agrees to pay all actual and reasonable out-of-pocket fees
                       and expenses incurred by DIP Lender in connection with the DIP
                       Loan, including attorneys’ fees and costs, on the Effective Date of a
                       Plan of Reorganization.

   Closing or          None
   Commitment
   Fees:




   {00368930-8}

                                                    5
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 6 of 11



   DIP Loan         The earliest to occur of the following (such date being the “Maturity
   Maturity Date:   Date”):

                       (1) February 1, 2020;
                       (2) Acceleration of the DIP Obligations under the DIP Loan due to
                           the occurrence and continuation of an Event of Default;
                       (3) the “effective date” of any plan of reorganization with respect
                           to the Borrower confirmed by the Bankruptcy Court; or
                       (4) the date of execution by the Borrower of any agreement
                           (including any letter of intent) for the sale to any third party of
                           all or any material portion of the property or assets of the
                           Borrower.

                    On the Maturity Date, the commitment of the DIP Lender to make the
                    DIP Loan or any further advances thereunder as set forth in the DIP
                    Loan Agreement (the “Commitment”) shall be terminated, and the DIP
                    Lender shall have no further obligation to provide financing, pursuant
                    to the DIP Loan or otherwise.

   DIP Loan         All unpaid principal and interest on the DIP Loan, as well as all other
   Payments:        obligations of every nature of Borrower owed to the DIP Lender under
                    the DIP Loan Agreement (the “DIP Obligations”), shall be due and
                    payable, in full on the Maturity Date.

                    Borrower may voluntarily prepay the DIP Loan in whole or in part at
                    any time without penalty.

                    In any event, the Borrower shall be required to permanently repay the
                    DIP Loan (with a corresponding permanent commitment reduction),
                    with the proceeds of sale of any assets of Borrower during the term of
                    the DIP Loan.




   {00368930-8}

                                                6
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 7 of 11



   Super-Priority        Except as agreed with respect to the Carve Out (as defined below)1, all
   Claim and DIP         obligations and liabilities of the Borrower to the DIP Lender pursuant
   Lender Lien:          to the DIP Loan, including all accrued interest, fees, costs and
                         expenses, shall constitute an allowed Super-priority administrative
                         expense claim against the Borrower pursuant to Section 364(c)(1) of
                         the Bankruptcy Code, having priority over all administrative expenses
                         of the kind specified in or arising under any sections of the Bankruptcy
                         Code (including, without limitation, Sections 105, 326, 328, 330, 331,
                         364(c)(1), 503(b), 506(c), 507, 546(c), 726, 1113 and 1114 thereof).
                         (the “Super-Priority Claim”).

                         In addition, DIP Lender shall be granted a lien and security interest
                         (“DIP Lender Lien”) securing all DIP Obligations on all inventory,
                         accounts receivable and cash (the “DIP Lender Collateral”), subject
                         only to the Carve-Out. The DIP Lender Lien shall be deemed effective
                         and perfected as of the date of the filing of the bankruptcy and will be
                         a first lien in full force and effect against all inventory, accounts
                         receivable and cash regardless of whether such collateral was acquired
                         pre- or post-petition, and no further notice or act will be required to
                         effect such perfection. Borrower shall take such actions as may be
                         required by DIP Lender to create and perfect such liens and security
                         interests in the DIP Lender Collateral.

                         The “Carve Out” hereunder means fees for estate professionals and US
                         Trustee up to $25,000.00 after Lender has first been paid $350,000.00.

   Documentation: The Debtor and DIP Lender may execute definitive documentation
                  including a DIP Loan Agreement (“DIP Loan Agreement”).

   Conditions            The closing of the DIP Loan, and the initial funding thereunder, shall
   Precedent to          be subject to conditions precedent customary and appropriate for
   Closing:              financings of this type, including but not limited to:

                             (1) receipt by the DIP Lender of a duly executed DIP Loan
                                 Agreement and any necessary ancillary loan and security
                                 documents, in form and substance satisfactory to the
                                 DIP Lender and the Borrower; and
                             (2) entry by the Bankruptcy Court of an interim and final order
                                 (“Final Order”) which shall approve the DIP Loan and DIP
                                 Loan Agreement, and which shall be in form and substance
                                 satisfactory to the DIP Lender, and with such prior notice to the
                                 necessary parties as required by Bankruptcy Rule 4001 or
                                 otherwise.


   1        The Carve Out will be limited to amounts set forth in an agreed to budget which accrued prior to the date of
   a notice of an Event of Default under the DIP Loan and remain unpaid.
   {00368930-8}

                                                          7
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 8 of 11



   Events of      “Events of Default,” will include but will not be limited to:
   Default:          (1) Failure to repay the DIP Loan, or any installment payment, by
                         the Maturity Date;
                     (2) Dissolution, liquidation, or conversion of the Bankruptcy Case
                         to Chapter 7;
                     (3) Reversal, vacation or stay of the Order granting approval for
                         the DIP Loan;
                     (4) Failure by the Debtor to comply with any material provision of
                         the Order granting approval of the DIP Loan;
                     (5) Entry of an order confirming a plan of reorganization that does
                         not: (i) contain a provision for payment in full of all
                         outstanding DIP Obligations on or before the effective date of
                         such plan; and (ii) provide for the continuation of the DIP
                         Lender Lien until payment in full of the DIP Loan;
                     (6) Entry of an order: (i) appointing a trustee under Section 1104;
                         (ii) appointing an examiner with enlarged powers (beyond
                         those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
                         Code) relating to the operation of the business under Section
                         1106(b) of the Bankruptcy Code; (iv) revoking, reversing,
                         staying, vacating or rescinding any provision of the Order
                         granting this Motion; (v) modifying, supplementing or
                         amending any provision of the Order granting this Motion
                         without the consent of the DIP Lender; (vi) permitting any
                         administrative expense, other debtor-in-possession financing or
                         any claim except Home Bank’s junior secured claim on the DIP
                         Lender Collateral (now existing or hereafter arising, of any
                         kind or nature whatsoever) to have administrative priority over
                         any administrative expense, which is equal or superior in
                         priority to the Super-Priority Claim of the DIP Lender, except
                         in respect of the Carve-Out; (vii) granting or permitting the
                         grant of a lien on the DIP Lender Collateral other than the
                         junior lien of Home Bank permitted under the DIP Loan
                         Agreement; and/or (viii) dismissing the Bankruptcy Case which
                         dismissal does not contain a provision for termination of the
                         DIP Lender’s Commitment and immediate payment in full in
                         cash of all DIP Obligations upon such dismissal;
                     (7) Entry of an order granting relief from the automatic stay to any
                         third-party holder or holders of any liens on DIP Lender
                         Collateral to permit foreclosure (or the granting of a deed in
                         lieu of foreclosure or the like) on the DIP Lender Collateral;
                     (8) Any material provision of the Order approving the DIP Loan or
                         the DIP Loan Agreement ceases to be valid or binding or
                         enforceable against the Debtor;
                     (9) The Debtor seeks to, or supports (whether by way of motion or
                         other pleadings filed with the Bankruptcy Court) any other
                         party’s motion to: (i) disallow in whole or in part any of the

   {00368930-8}

                                             8
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 9 of 11



                               DIP Obligations; or (ii) challenge the validity or enforceability
                               of the DIP Lender Lien or security interests granted or
                               confirmed in the DIP Loan Agreement or in this Order in favor
                               of the DIP Lender;
                          (10) Entry of an order avoiding or requiring disgorgement by the
                               DIP Lender of any amounts received in respect of the DIP
                               Obligations;
                          (11) The Debtor executes an agreement (including any letter of
                               intent) for the sale to any third party of all or any portion of the
                               DIP Lender Collateral, or other material assets of the Debtor
                               (the date of such execution being the date of such default); or
                          (12) The Debtor fails to meet the Budget attached hereto as Exhibit
                               “A” allowing for a 10% variance in any one item.

   Remedies:          The automatic stay with respect to the DIP Lender will lift upon entry
                      of an interim order granting this Motion, so that the DIP Lender will
                      not need to obtain such relief in an Event of Default or upon any other
                      termination of Lender’s obligations under the DIP Loan.

   Fees               Origination Fee of two percent (2%) of the amount advanced and
                      Termination fee of two percent (2%) of the amount advanced. Such
                      fees shall be waived if the Lender acquired the equity in the Debtor
                      pursuant to a Plan.

                                                     12.

            The Debtor requests that the Court enter an interim order as soon as practicable to allow

   the Debtor access to financing immediately to allow it to meet its obligations to vendors,

   employees, and service providers; and that the Court schedule a final hearing on the matter with

   notice to creditors.

                                                     13.

            Notice of this pleading has been provided by e-mail, facsimile, or overnight delivery to:

   (a) the Debtor; (b) any official committees appointed in this case and its respective counsel; (c)

   the Office of United States Trustee; (d) the top 20 largest unsecured creditors of the Debtor until

   any official committee for unsecured creditors is formed; (e) the Internal Revenue Service, 1555

   Poydras St., Ste. 220, New Orleans, Louisiana 70112; (f) the United States Attorney, Executive


   {00368930-8}

                                                    9
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 10 of 11



   Office for United States Attorneys, United States Department of Justice, 950 Pennsylvania

   Avenue, NW, Room 2242, Washington, DC 20530-0001; (g) the Attorney General of the United

   States, Matthew Whitaker, 950 Pennsylvania Avenue, NW, Washington, DC 20530-0001; (h)

   Home Bank c/o Ralph Edwards, 70963 Highway 59, Abita Springs, Louisiana 70420; (i) Clay J.

   Legros, Newman, Mathis, Brady & Spedale, 212 Veterans Blvd., Metairie, Louisiana 70005; (j)

   U.S. Small Business Administration, Headquarters, 409 3rd St., S.W., Washington DC 20416;

   (k) the U.S. Department of Agriculture, 1400 Independence Ave., S.W., Washington DC 20250;

   (l) American Bank & Trust, 1819 N. Columbia Street, Covington, Louisiana 70433; (m) Wells

   Fargo, 300 Tri-State International, Suite 400, 4th Floor, Lincolnshire, Illinois 60069; (n) Capital

   One Bank (Credit Card), 1680 Capital One Drive, McLean, Virginia 22102; (o) Stearns Bank,

   7555 Dr. Martin Luther King Jr. Street North, St. Petersburg, Florida 33702; and (p) all parties

   who request notice pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure. In light

   of the nature of the relief requested, the Debtor submits that no further notice is required.

            WHEREFORE, for the foregoing reasons, Acadian Cypress & Hardwoods, Inc.

   respectfully requests that the Court grant its Motion for Interim and Final Orders (1) Authorizing

   and Approving Debtor’s Post-Petition Financing; (2) Granting Security Interests and Providing

   Superpriority Administrative Expense Status; and (3) Modifying Automatic Stay Pursuant to 11

   U.S.C. §§ 105, 362, 363 and 364 and Federal Rules Of Bankruptcy Procedure 2002 and 4001

   and enter an interim order.




   {00368930-8}

                                                  10
Case 19-12205 Doc 9 Filed 08/16/19 Entered 08/16/19 14:24:13 Main Document Page 11 of 11



   August 16, 2019
                                        /s/ Douglas S. Draper
                                        Douglas S. Draper, La Bar No. 5073
                                        Leslie A. Collins, La Bar No. 14891
                                        Greta M. Brouphy, La Bar No. 26216
                                        Heller, Draper, Patrick, Horn & Manthey, L.L.C.
                                        650 Poydras Street, Suite 2500
                                        New Orleans, LA 70130-6103
                                        Office: 504 299-3300/Fax: 504 299-3399
                                        E-mail: ddraper@hellerdraper.com
                                        E-mail: lcollins@hellerdraper.com
                                        E-mail: gbrouphy@hellerdraper.com

                                        Proposed Attorneys for the Debtor




   {00368930-8}

                                         11
